DETAILED ACTION
Notice to Applicant
This communication is in Request for Continued Examination (RCE) submitted May 4, 2022.  Claims 1, 12, and 16 are amended.  Claims 13 – 15 were previously cancelled.  Claims 1 – 12 and 16 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.

Claim Rejections - 35 USC § 101
The rejection of claim 12 under 35 U.S.C. 101 is withdrawn based upon the amendment submitted July 12, 2020.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 6, and 8 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al., herein after Kelly (U.S. Publication Number 2019/0318283 A1) and Bhatt et al., herein after Bhatt (U.S. Publication Number 2018/0336318 A1) in view of Jones et al., herein after Jones (U.S. Patent Number 10,460,734 B2) further in view of Mehregany (U.S. Publication Number 2019/0107501 A1)

Claim 1 (Currently Amended): Kelly teaches a system for pill organization utilizing a voice-based virtual assistant, the system comprising: 
a device comprising 
a pill container comprising a plurality of pill cells (paragraph 40 where a pill dispenser may include a number of pill slots and each slot may be used to store one or more pills for a specific time), 
a schedule for pill usage (Figures 2 and 13; paragraph 38 where Kelly discloses a medicine routine which determines whether a pill or medication has been scheduled around a specific time; paragraph 40 where a signal is used to determine whether the user has taken the medication as scheduled), 
a processor (Figure 20; paragraph 74 where a processor executes the routine; paragraph 138 where the components can be implemented as software installed and stored in a persistent storage device, which can be loaded and executed in a memory by a processor); 
Kelly fails to explicitly teach the following limitations met by Bhatt as cited:
a database comprising data on medicines (paragraph 19 where relevant patient medical information is stored in a database; paragraph 23 where relevant medical information includes medication names; paragraph 36 where the relevant information extracted from the patient medical information may include medications currently being taken). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kelly to further include analyzing medical information of patients, and providing to the patients, notifications of medical side effects they could potentially experience as disclosed by Bhatt.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kelly in this way by improving medical outcomes while decreasing medical costs to the medical industry by preventing repeated trips to the doctor by patients experiencing temporary and typical side effects that are of minor significance (Bhatt:  paragraph 42).
Kelly and Bhatt fail to explicitly teach the following limitations met by Jones as cited:
a microphone array (column 3, lines 16 – 34 where queries may be submitted via a user device microphone; column 14, lines 30 – 32 where the voice assistant device may include one or more microphones), 
a speech recognition software for converting speech to text (column 9, lines 27 – 32 where Kelly discloses a speech to text system; column 10, lines 33 – 43 where voice interaction system may be integrated with and utilize a third party voice assistance terminal devices and one or more third party speed to text systems such as those offered by Amazon, Google, Apple, and Microsoft, or the system may be operated by the same entity as the interaction system or integrated into the voice interaction system) and interpreting audio inputs (column 1, lines 65 – 67 where a natural Language processing engine is used to translate the digitized audio data into text; column 12, lines 12 – 18 where a speech to text system may receive a voice communication from a user and use a natural Language processing engine to translate the speech to text), 
a voice-based virtual assistant for communicating with a user (column 12, lines 19 – 67 where Jones discloses Amazon’s Alexa and Google’s Home as voice assistant devices; column 20, lines 60 – 65 discloses a voice assistant device), and 
wherein the microphone array is configured to collect a plurality of audio inputs for interpretation by the speech recognition software (column 1, lines 65 – 67 where a natural Language processing engine is used to translate the digitized audio data into text; column 3, lines 16 – 34 where queries may be submitted via a user device microphone; column 12, lines 12 – 18 where a speech to text system may receive a voice communication from a user and use a natural language processing engine to translate the speech to text; column 14, lines 30 – 32 where the voice assistant device may include one or more microphones; claim 12 discloses analyzing a plurality of audio communications); 
wherein the processor processes speech and a provides a response utilizing the speech recognition software (column 14, lines 30 – 52 where Jones discloses a digital media processor which comprises a microprocessor, an audio processor, a visual interface/graphics processor, a memory controller, internal RAM, and internal ROM; column 15, lines 24 – 53 where the modules disclosed can be implemented or performed by a machine such as a general purpose processor device, a digital signal processor or other programmable logic device),
wherein the speech recognition software is configured to receive a voice input from a user (column 20, line 55 through column 21, line 5 discloses a user voice input may be stored in association with the user’s account and data; column 23, lines 35 – 58 discloses a feedback loop which utilizes voice inputs from a user to map user phrases to common formulas which may be utilized to determine intents, subjects, and verbs; column 24, line 57 through column 25, line 3 discloses user input devices including voice recognition), 
wherein the speech recognition software is configured to assess the voice input from the user for an intent of the user (column 10, lines 53 – 54 discloses the speech-to-text system utilizes mapping information to determine what intent the request corresponds to; column 12, lines 12 – 18 discloses analyzing the text to determine the user’s intent), 
wherein the speech recognition software is5Application Number: 16/786261Amendment Dated: July 12, 2020Resp. to Off. Act. Dated: Apr. 17, 2020 configured to convert speech from the voice input to text (column 10, lines 53 – 57 discloses the patient query is streamed from the device to the speech-to-text system, which utilizes mapping information to determine what intent the request corresponds to; column 12, lines 12 – 15 discloses the speech-to-text system may receive a voice communication from a user, and use a natural language processing engine to translate the speech to text), 
wherein the speech recognition software is configured to perform an analysis on the meaning of the text (column 23, lines 40 – 48 discloses word embedding utilizing a representation of words and/or phrases that try to capture the meaning of the word or phrase; column 24, lines 16 – 24 discloses examining words or phrases bounded by a phrase or word at issue, and may infer equivalent meaning).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kelly and Bhatt to further include an interactive speech system that provides interactive voice based and/or text based sessions with a patient regarding patient care with individualized experiences as disclosed by Jones.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kelly and Bhatt in this way to improve interactive voice based and/or text based patient sessions so that they are more natural, interpret user queries more accurately, and generate query responses with greater accuracy as taught by Jones (column 3, lines 4 – 8).
Kelly, Bhatt, and Jones fail to explicitly teach the following limitations met by Mehregany as cited:
a scanner (paragraph 75 which discloses a bar code to be read through the housing, implying a bar code scanner is used to scan the bar code); 
wherein the scanner scans code labels on medicine packages and the processor analyzes the data from the code labels with information stored in the database to detect for a medication conflict (paragraph 75 which discloses a bar code to be read through the housing, implying a bar code scanner is used to scan the bar code); 
wherein the device uses the voice-based virtual assistant to assist a user in taking pills according to the schedule for pill usage (paragraph 68 where Mehregany discloses a smart case that functions as a virtual assistant).  
wherein the device self-activates to remind a user to take medication at a certain time based on information in a database calendar (paragraph 10 discloses reminder notifications are typically automated and delivered in the form of alarms, text messages, calls, or e-mails).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kelly, Bhatt, and Jones to further include system and methods to facilitate tracking of adherence to medicine regimens, such as medicine prescription regimens, through connected, smart packaging as disclosed by Mehregany.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kelly, Bhatt, and Jones in this way since medication adherence is generally poor across various medications, resulting in compromised health outcomes (Mehregany:  paragraph 4).

Claim 2 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 1.  Kelly teaches a system further comprising a server for communicating medication data to the device (paragraph 32 where the first server periodically monitors and receives messages from a number of devices or sensors associated with a number of users located at various locations).  

Claim 4 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 1.  Kelly teaches a system further comprising a transceiver for wireless communications (Figure 20; paragraph 145 which discloses a wireless transceiver).  

Claim 5 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 1.  Kelly teaches a system further comprising a lid sensor on each lid of each pill cell of the plurality of pill cells for the pill container, wherein the lid sensor registers activity with the database when opened (paragraph 93 where the pill dispenser may be a smart device that can detect whether a cover or lid of the pill dispenser has been opened and sends a signal to routine management system – there may be a pressure sensor disposed within pill dispenser to detect opening of the lid). 

Claim 6 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 1. Kelly teaches a system further comprising a mobile application for a mobile communication device (paragraph 43 where Kelly discloses one or more mobile applications running on mobile devices), the mobile application registering the user, activating components, providing a plurality of updates and a plurality of other communications to the user (Figure 2; paragraph 31 where a primary user identifier is determined based on a first device identifier, extracted from the first message sent by the primary user; paragraphs 48, 57, and 62 where a secondary user can be registered to receive updates and communications).  

Claim 8 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 6. Kelly teaches a system wherein the device or the mobile application is configured to alert the user of at least one of adverse effects of a medication, a need to25IAI-001 order refills of a medication from a pharmacy, a timing issue for taking a medication, a timing issue for failure to take a medication (paragraph 38 where the system transmits a first message (alert) to one or more user devices of the user to prompt the user to take the medication specifically configured for that time of day), a progression of taking a medication, or guidance of how to take a medication.  

Claim 9 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 1. Kelly teaches a system wherein the device or the mobile application is configured to communicate with at least one of a physician's office to schedule a visit (Figure 2; paragraph 30 where Kelly discloses an appointment routine; paragraph 131 where an appointment routine can be configured with a date, starting, and ending time, and/or day of the week), a pharmacy to refill a prescription, or emergency services.  

Claim 10 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 1.  Kelly teaches a system wherein the processor (Figure 20; paragraph 74 where a processor executes the routine; paragraph 138 where the components can be implemented as software installed and stored in a persistent storage device, which can be loaded and executed in a memory by a processor) is configured to 
organize a user's pills (paragraph 40 where a pill dispenser may include a number of pill slots and each slot may be used to store one or more pills for a specific time), 
to schedule medication (Figures 2 and 13; paragraph 38 where Kelly discloses a medicine routine which determines whether a pill or medication has been scheduled around a specific time; paragraph 40 where a signal is used to determine whether the user has taken the medication as scheduled), 
provide reminders to the user to take their medication on time, or remind them if they forgot to take their medication (paragraph 38 where the system transmits a first message (alert) to one or more user devices of the user to prompt the user to take the medication specifically configured for that time of day).
Kelly and Bhatt fail to explicitly teach the following limitations met by Jones as cited:
to provide the proper dosage of medication (column 3, lines 35 – 44 where an image of the medication, proper dosage, and instructions is provided), 
provide warnings to avoid multiple/duplicative dosages (column 3, lines 35 – 44 where an image of the medication, proper dosage, and instructions is provided), 
provide information regarding side effects of the medication and alert the user to dangers/risks of taking conflicting medications (column 7, lines 23 – 40 where Jones discloses medication side effects).  
The motivation to combine the teachings of Kelly, Bhatt, Jones, and Mehregany is discussed in the rejection of claim 1, and incorporated herein.

Claim 11 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 1. 
Kelly and Bhatt fail to explicitly teach the following limitations met by Jones as cited:
wherein the processor is configured to assist in the process of getting prescription medication refills and communicating with a prescribing physician regarding refill assistance (column 9, lines 34 – 56 where prescription refill information is disclosed).  
The motivation to combine the teachings of Kelly, Bhatt, Jones, and Mehregany is discussed in the rejection of claim 1, and incorporated herein.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al., herein after Kelly (U.S. Publication Number 2019/0318283 A1) and Bhatt et al., herein after Bhatt (U.S. Publication Number 2018/0336318 A1) in view of Jones et al., herein after Jones (U.S. Patent Number 10,460,734 B2) further in view of Mehregany (U.S. Publication Number 2019/0107501 A1) further in view of Raghuprasad (U.S. Publication Number 2019/0060173 A1).

Claim 3 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 1. 
Kelly, Bhatt, Jones, and Mehregany fail to explicitly teach the following limitations met by Raghuprasad as cited:
further comprising a pill cutter for cutting pills (paragraph 8 where a multiple pill cutting device which is configured to cut up to 15 pills which will provide a 30 day supply).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kelly, Bhatt, Jones, and Mehregany to further include an improved pill or tablet cutting device for simultaneously cutting a plurality of pills as disclosed by Raghuprasad.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kelly, Bhatt, Jones, and Mehregany in this way to provide a means of cutting a large number of pills simultaneously, while also being configured to accommodate a variety of different sized pills such that a variety of pill sizes can be cut simultaneously to achieve half dosages (Raghuprasad:  paragraph 7).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Kelly et al., herein after Kelly (U.S. Publication Number 2019/0318283 A1) and Bhatt et al., herein after Bhatt (U.S. Publication Number 2018/0336318 A1) in view of Jones et al., herein after Jones (U.S. Patent Number 10,460,734 B2) further in view of Mehregany (U.S. Publication Number 2019/0107501 A1) further in view of Shavelsky et al., herein after Shavelsky (U.S. Publication Number 2013/0002795 A1).

Claim 7 (Original): Kelly, Bhatt, Jones, and Mehregany teach the system according to claim 1. 
Kelly, Bhatt, Jones, and Mehregany fail to explicitly teach the following limitations met by Shavelsky as cited:
further comprising a motorized component for each lid of each pill cell of the plurality of pill cells for the pill container, wherein the motorized component opens and closes the lid automatically (paragraph 113 where Shavelsky discloses a motorized lid which can be operated via a button on the pill box or touch screen button, a remote operator, or automatically when a scheduled access time has occurred).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kelly, Bhatt, Jones, and Mehregany to further include an interactive medication dispensing system to ensure compliance by a patient in taking scheduled medications as disclosed by Shavelsky.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kelly, Bhatt, Jones, and Mehregany in this way by providing a system which dispenses medication in the proper doses at the proper times, remind the user that it is time to take medication through various auditory and/or visual cues, and notifies a third party if medication compliance is not followed (Shavelsky:  paragraph 12).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., herein after Jones (U.S. Patent Number 10,460,734 B2) in view of Bhatt et al., herein after Bhatt (U.S. Publication Number 2018/0336318 A1) further in view Kelly et al., herein after Kelly (U.S. Publication Number 2019/0318283 A1) in view of Mehregany (U.S. Publication Number 2019/0107501 A1).

Claim 12 (Currently Amended): Jones teaches a method for pill organization utilizing a voice-based virtual assistant, the method comprising: 
receiving prescription data for a prescribed medication for a user (column 7, lines 41 – 47 where new prescription data is updated, thus data was received; column 9, lines 34 – 56 where a patient prescription, needing to be refilled, is submitted for refill to a pharmacy); 
receiving medication data for the medication through an application programming interface (API) connection (column 10, line 44 through column 11, line 20 where Jones discloses a voice interaction system which may communicate with the speech to text system via an application programming interface (API) which may also communicate with one or more medical record systems (medication data));
wherein the device comprises a pill container comprising a plurality of pill cells (paragraph 40 where a pill dispenser may include a number of pill slots and each slot may be used to store one or more pills for a specific time), 
a microphone array (column 3, lines 16 – 34 where queries may be submitted via a user device microphone; column 14, lines 30 – 32 where the voice assistant device may include one or more microphones), 
a speech recognition software for converting speech to text and interpreting audio inputs (column 9, lines 27 – 32 where Kelly discloses a speech to text system; column 10, lines 33 – 43 where voice interaction system may be integrated with and utilize a third party voice assistance terminal devices and one or more third party speed to text systems such as those offered by Amazon, Google, Apple, and Microsoft, or the system may be operated by the same entity as the interaction system or integrated into the voice interaction system) and interpreting audio inputs (column 1, lines 65 – 67 where a natural Language processing engine is used to translate the digitized audio data into text; column 12, lines 12 – 18 where a speech to text system may receive a voice communication from a user and use a natural Language processing engine to translate the speech to text),, 
a processor (Figure 20; paragraph 74 where a processor executes the routine; paragraph 138 where the components can be implemented as software installed and stored in a persistent storage device, which can be loaded and executed in a memory by a processor),
a voice-based virtual assistant for communicating with a user (column 12, lines 19 – 67 where Jones discloses Amazon’s Alexa and Google’s Home as voice assistant devices; column 20, lines 60 – 65 discloses a voice assistant device), and 
wherein the speech recognition software is configured to receive a voice input from a user (column 20, line 55 through column 21, line 5 discloses a user voice input may be stored in association with the user’s account and data; column 23, lines 35 – 58 discloses a feedback loop which utilizes voice inputs from a user to map user phrases to common formulas which may be utilized to determine intents, subjects, and verbs; column 24, line 57 through column 25, line 3 discloses user input devices including voice recognition), 
wherein the speech recognition software is configured to assess the voice input from the user for an intent of the user (column 10, lines 53 – 54 discloses the speech-to-text system utilizes mapping information to determine what intent the request corresponds to; column 12, lines 12 – 18 discloses analyzing the text to determine the user’s intent), 
wherein the speech recognition software is configured to convert speech from the voice input to text (column 10, lines 53 – 57 discloses the patient query is streamed from the device to the speech-to-text system, which utilizes mapping information to determine what intent the request corresponds to; column 12, lines 12 – 15 discloses the speech-to-text system may receive a voice communication from a user, and use a natural language processing engine to translate the speech to text), 
wherein the speech recognition software is configured to perform an analysis on the meaning of the text (column 23, lines 40 – 48 discloses word embedding utilizing a representation of words and/or phrases that try to capture the meaning of the word or phrase; column 24, lines 16 – 24 discloses examining words or phrases bounded by a phrase or word at issue, and may infer equivalent meaning).
Jones fails to explicitly teach the following limitations met by Bhatt as cited:
retrieving current medication data from a database of a device containing a list of current medication used by the user (paragraph 19 where relevant patient medical information is stored in a database; paragraph 23 where relevant medical information includes medication names; paragraph 36 where the relevant information extracted from the patient medical information may include medications currently being taken); 
analyzing the prescription data, the medication data and the current medication data to detect a conflict with the prescribed medication and the current medication of the user (paragraph 19 where an analytics module determines if a patient has a likelihood of experiencing any potential adverse effects as a result of any current, past, or future medications; the medical information analytics module compares and analyzes the relevant medical information of the patient medical information with the medical reference information stored in the database); 
communicating the conflict detection analysis to the user (paragraph 23 where a patient will be notified when any determined adverse side effects may occur);
the database comprising data on medicines (paragraph 19 where relevant patient medical information is stored in a database; paragraph 23 where relevant medical information includes medication names; paragraph 36 where the relevant information extracted from the patient medical information may include medications currently being taken).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Jones to further include analyzing medical information of patients, and providing to the patients, notifications of medical side effects they could potentially experience as disclosed by Bhatt.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Jones in this way by improving medical outcomes while decreasing medical costs to the medical industry by preventing repeated trips to the doctor by patients experiencing temporary and typical side effects that are of minor significance (Bhatt:  paragraph 42).
Jones and Bhatt fail to explicitly teach the following limitations met by Kelly as cited:
adding the prescribed medication to the database for the device where patient and establishing a schedule for reminding the user to take the prescribed medication (Figures 2 and 13; paragraph 38 where Kelly discloses a medicine routine which determines whether a pill or medication has been scheduled around a specific time; paragraph 40 where a signal is used to determine whether the user has taken the medication as scheduled);
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Jones and Bhatt to further include adaptively executing user routines based on user interactions including managing one or more workflows for managing daily routines of a user as disclosed by Kelly.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Jones and Bhatt in this way since there has been a lack of efficient systems to keep track and help enforce the healthy habits for individuals to age at home (Kelly:  paragraph 3).
Jones, Bhatt, and Kelly fail to explicitly teach the following limitations met by Mehregany as cited:
a scanner (paragraph 75 which discloses a bar code to be read through the housing, implying a bar code scanner is used to scan the bar code);
 wherein the device self-activates to remind a user to take medication at a certain time based on information in a database calendar (paragraph 10 discloses reminder notifications are typically automated and delivered in the form of alarms, text messages, calls, or e-mails).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Jones, Bhatt, and Kelly to further include system and methods to facilitate tracking of adherence to medicine regimens, such as medicine prescription regimens, through connected, smart packaging as disclosed by Mehregany.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Jones, Bhatt, and Kelly in this way since medication adherence is generally poor across various medications, resulting in compromised health outcomes (Mehregany:  paragraph 4).

Claims 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al., herein after Kelly (U.S. Publication Number 2019/0318283 A1) in view of Jones et al., herein after Jones (U.S. Patent Number 10,460,734 B2) further in view of Mehregany (U.S. Publication Number 2019/0107501 A1)

Claim 16 (Currently Amended): Kelly teaches a device for pill organization utilizing a voice-based virtual assistant, the device comprising: 
a pill container comprising a plurality of pill cells (paragraph 40 where a pill dispenser may include a number of pill slots and each slot may be used to store one or more pills for a specific time); 
a processor (Figure 20; paragraph 74 where a processor executes the routine; paragraph 138 where the components can be implemented as software installed and stored in a persistent storage device, which can be loaded and executed in a memory by a processor).
Kelly fails to explicitly teach the following limitations met by Jones as cited:
a voice-based virtual assistant mechanism for audibly communicating with a user (column 12, lines 19 – 67 where Jones discloses Amazon’s Alexa and Google’s Home as voice assistant devices); 
wherein the voice-based virtual assistant mechanism collects audio inputs for interpretation by the speech recognition software (column 1, lines 65 – 67 where a natural language processing engine is used to translate the digitized audio data into text; column 12, lines 12 – 18 where a speech to text system may receive a voice communication from a user and use a natural language processing engine to translate the speech to text; column 9, lines 27 – 32 where Kelly discloses a speech to text system; column 10, lines 33 – 43 where voice interaction system may be integrated with and utilize a third party voice assistance terminal devices and one or more third party speed to text systems such as those offered by Amazon, Google, Apple, and Microsoft, or the system may be operated by the same entity as the interaction system or integrated into the voice interaction system), 
wherein the speech recognition software is configured to receive a voice input from a user (column 20, line 55 through column 21, line 5 discloses a user voice input may be stored in association with the user’s account and data; column 23, lines 35 – 58 discloses a feedback loop which utilizes voice inputs from a user to map user phrases to common formulas which may be utilized to determine intents, subjects, and verbs; column 24, line 57 through column 25, line 3 discloses user input devices including voice recognition), 
wherein the speech recognition software is configured to assess the voice input from the user for an intent of the user (column 10, lines 53 – 54 discloses the speech-to-text system utilizes mapping information to determine what intent the request corresponds to; column 12, lines 12 – 18 discloses analyzing the text to determine the user’s intent), 
wherein the speech recognition software is configured to convert speech from the voice input to text (column 10, lines 53 – 57 discloses the patient query is streamed from the device to the speech-to-text system, which utilizes mapping information to determine what intent the request corresponds to; column 12, lines 12 – 15 discloses the speech-to-text system may receive a voice communication from a user, and use a natural language processing engine to translate the speech to text), 
wherein the speech recognition software is configured to perform an analysis on the meaning of the text (column 23, lines 40 – 48 discloses word embedding utilizing a representation of words and/or phrases that try to capture the meaning of the word or phrase; column 24, lines 16 – 24 discloses examining words or phrases bounded by a phrase or word at issue, and may infer equivalent meaning); 
wherein the processor processes speech and a provides a response utilizing the voice-based virtual assistant mechanism (column 14, lines 30 – 52 where Jones discloses a digital media processor which comprises a microprocessor, an audio processor, a visual interface/graphics processor, a memory controller, internal RAM, and internal ROM; column 15, lines 24 – 53 where the modules disclosed can be implemented or performed by a machine such as a general purpose processor device, a digital signal processor or other programmable logic device); 
wherein the device uses a voice-based virtual assistant to assist a user in taking pills according to the schedule for pill usage (column 18, lines 36 – 53 where a response is generated and may include personalization content reminding a patient to take medications).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kelly to further include an interactive speech system that provides interactive voice based and/or text based sessions with a patient regarding patient care with individualized experiences as disclosed by Jones.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kelly in this way to improve interactive voice based and/or text based patient sessions so that they are more natural, interpret user queries more accurately, and generate query responses with greater accuracy as taught by Jones (column 3, lines 4 – 8).
Kelly and Jones fail to explicitly teach the following limitations met by Mehregany as cited:
wherein the device self-activates to remind a user to take medication at a certain time based on information in a database calendar (paragraph 10 discloses reminder notifications are typically automated and delivered in the form of alarms, text messages, calls, or e-mails).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kelly and Jones to further include system and methods to facilitate tracking of adherence to medicine regimens, such as medicine prescription regimens, through connected, smart packaging as disclosed by Mehregany.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kelly and Jones in this way since medication adherence is generally poor across various medications, resulting in compromised health outcomes (Mehregany:  paragraph 4).

Claim 17 (Original): Kelly and Jones teach the device according to claim 16. 
Kelly fails to explicitly teach the following limitations met by Jones as cited:
wherein the voice-based virtual assistant comprises a microphone array, a speaker and a speech recognition software for converting speech to text and interpreting audio inputs (column 1, lines 65 – 67 where a natural language processing engine is used to translate the digitized audio data into text; column 12, lines 12 – 18 where a speech to text system may receive a voice communication from a user and use a natural language processing engine to translate the speech to text; column 9, lines 27 – 32 where Kelly discloses a speech to text system; column 10, lines 33 – 43 where voice interaction system may be integrated with and utilize a third party voice assistance terminal devices and one or more third party speed to text systems such as those offered by Amazon, Google, Apple, and Microsoft, or the system may be operated by the same entity as the interaction system or integrated into the voice interaction system).
The motivation to combine the teachings of Kelly, Jones, and Mehregany is discussed in the rejection of claim 16, and incorporated herein.  

Claim 18 (Original): Kelly and Jones teach the device according to claim 16. Kelly teaches a device 
wherein the processor (Figure 20; paragraph 74 where a processor executes the routine; paragraph 138 where the components can be implemented as software installed and stored in a persistent storage device, which can be loaded and executed in a memory by a processor) is configured to 
organize a user's pills (paragraph 40 where a pill dispenser may include a number of pill slots and each slot may be used to store one or more pills for a specific time), 
to schedule medication (Figures 2 and 13; paragraph 38 where Kelly discloses a medicine routine which determines whether a pill or medication has been scheduled around a specific time; paragraph 40 where a signal is used to determine whether the user has taken the medication as scheduled), 
provide reminders to the user to take their medication on time, or remind them if they forgot to take their medication (paragraph 38 where the system transmits a first message (alert) to one or more user devices of the user to prompt the user to take the medication specifically configured for that time of day).  29IAI-001 
Kelly fails to explicitly teach the following limitations met by Jones as cited:
to provide the proper dosage of medication (column 3, lines 35 – 44 where an image of the medication, proper dosage, and instructions is provided), 
provide warnings to avoid multiple/duplicative dosages (column 3, lines 35 – 44 where an image of the medication, proper dosage, and instructions is provided), 
provide information regarding side effects of the medication and alert the user to dangers/risks of taking conflicting medications (column 7, lines 23 – 40 where Jones discloses medication side effects).  
The motivation to combine the teachings of Kelly, Jones, and Mehregany is discussed in the rejection of claim 16, and incorporated herein.  

Claim 19 (Original): Kelly and Jones teach the device according to claim 16.  Kelly teaches a device wherein the processor (Figure 20; paragraph 74 where a processor executes the routine; paragraph 138 where the components can be implemented as software installed and stored in a persistent storage device, which can be loaded and executed in a memory by a processor) of the device is configured to alert the user of at least one of adverse effects of a medication, a need to order refills of a medication from a pharmacy, a timing issue for taking a medication (paragraph 38 where the system transmits a first message (alert) to one or more user devices of the user to prompt the user to take the medication specifically configured for that time of day), a timing issue for failure to take a medication, a progression of taking a medication, or guidance of how to take a medication.  

Claim 20 (Original): Kelly and Jones teach the device according to claim 16. Kelly teaches a device wherein the processor device is configured to communicate with at least one of a physician's office to schedule a visit (Figure 2; paragraph 30 where Kelly discloses an appointment routine; paragraph 131 where an appointment routine can be configured with a date, starting, and ending time, and/or day of the week), a pharmacy to refill a prescription, or emergency services.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
The Examiner respectfully submits the Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  The Applicant failed to point out disagreements with the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626